Elliott, J.
The appellant did not question the complaint in the court below, but does here challenge its sufficiency in his assignment of errors.
*431Filed May 16, 1884.
It is well settled that a complaint will be sustained against an attack made after verdict if it contains statements from which a cause of action may be inferred by fair intendment. The complaint before us contains statements from which all facts essential to the relief prayed may be reasonably inferred, and is, therefore, sufficient to repel the attack here made.
It is not necessary to use the language of the statute in setting forth causes for a divorce; it is sufficient to plead the facts without adding mere conclusions of law.
There is evidence supporting the finding of the court, and we will not disturb it. Judgment affirmed.